Name: Commission Implementing Regulation (EU) 2017/1411 of 2 August 2017 amending for the 273rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  politics and public safety
 Date Published: nan

 3.8.2017 EN Official Journal of the European Union L 202/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1411 of 2 August 2017 amending for the 273rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 July 2017, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 under the heading Natural persons the following entry is deleted: Adil Muhammad Mahmud Abd Al-Khaliq (alias (a) Adel Mohamed Mahmoud Abdul Khaliq; (b) Adel Mohamed Mahmood Abdul Khaled). Date of birth: 2.3.1984. Place of birth: Bahrain. Nationality: Bahraini. Passport No: 1632207 (Bahraini). Other Information: (a) Has acted on behalf of and provided financial, material and logistical support to Al-Qaida and the Libyan Islamic Fighting Group (LIFG); (b) Arrested in the United Arab Emirates (UAE) in Jan. 2007 on charges of being a member of Al-Qaida and the LIFG; (c) Following his conviction in the UAE in late 2007, he was transferred to Bahrain in early 2008 to serve out the remainder of his sentence; (d) Following his release in 2008, he resumed fundraising activities for Al-Qaida, at least through 2012; (e) He also collected money for the Taliban. Date of designation referred to in Article 2a (4) (b): 10.10.2008.